Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  June 4, 2021                                                     Bridget M. McCormack,
                                                                               Chief Justice

  162258-9                                                                 Brian K. Zahra
                                                                         David F. Viviano
                                                                     Richard H. Bernstein
                                                                     Elizabeth T. Clement
  HAROLD PALKA,                                                       Megan K. Cavanagh
           Plaintiff-Appellee,                                        Elizabeth M. Welch,
                                                                                    Justices
  v                                            SC: 162258
                                               COA: 350204
                                               Livingston CC: 16-029031-NF
  AAA OF MICHIGAN, d/b/a AUTO CLUB
  GROUP INSURANCE,
            Defendant/Third-Party Plaintiff-
            Appellee,
  and
  HOME-OWNERS INSURANCE COMPANY,
          Defendant/Third-Party Defendant-
          Appellant.

  _________________________________________/
  UNIVERSITY OF MICHIGAN REGENTS,
           Plaintiff-Appellee,
  v                                            SC: 162259
                                               COA: 350207
                                               Livingston CC: 16-029193-NF
  HOME-OWNERS INSURANCE COMPANY,
          Defendant-Appellant,
  and
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant-Appellee,
  and
  MICHIGAN ASSIGNED CLAIMS PLAN,
           Defendant.

  _________________________________________/
                                                                                                              2


      On order of the Court, the application for leave to appeal the September 10, 2020
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.

      BERNSTEIN, J., did not participate due to a familial relationship.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        June 4, 2021
       p0524
                                                                            Clerk